     Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 1 of 36



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )   CRIMINAL ACTION NO.
        v.                                 )       2:18cr95-MHT
                                           )           (WO)
MARTINEZA DEWAN McCALL                     )


                          OPINION AND ORDER

      This    matter     is   before     the    court      on    defendant

Martineza       Dewan      McCall’s       emergency        motion         for

compassionate           release     pursuant          to    18      U.S.C.

§ 3582(c)(1)(A).         At an evidentiary hearing on June 3,

2020, the court heard from two Bureau of Prisons (BOP)

contract physicians as well as a sickle cell disease

expert.      Because, based on this and other testimony, the

court concludes that McCall’s particular circumstances

pose an urgent life-or-death situation that the BOP is

unable to address in the face of the COVID-19 outbreak

at   the     facility    housing    McCall,     the    motion     will    be

granted.
   Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 2 of 36



                           I. BACKGROUND

       McCall is serving a 10-year sentence for one count

of possession with intent to distribute a controlled

substance in violation of 21 U.S.C. § 841(a)(1).                   He has

been incarcerated since March 2018.                 The prison where

McCall is currently incarcerated, FCI Forrest City-Low,

has been hit particularly hard by the COVID-19 pandemic,

with    approximately    578    out   of    2,200       inmates   testing

positive as of June 3, 2020.          See June 3, 2020, Hr’g Tr.

Rough Draft (R.D.) at 6 (testimony of Bureau of Prisons

physician Dr. Nwannew Obi).

       In his initial motion, filed on April 27, McCall

sought     compassionate       release      due     to     his    “unique

susceptibility      to   COVID-19       given     [his]       Sickle   Cell

Disease    diagnosis--which        exposes        him    to    heightened

risks.”    See Motion for Compassionate Release (doc. no.

51) at 4-5.       He argued that the increasing number of

positive    COVID-19      cases    at      Forrest       City-Low,      the

inability to maintain social distance and proper hygiene
                           2
   Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 3 of 36



in the prison, and the dire--possibly fatal--risks posed

to him by COVID-19 in light of his sickle cell disease

constituted “extraordinary and compelling” circumstances

warranting his release.

       On May 20, McCall tested positive for COVID-19.                  See

Defense Brief (doc. no. 75).          He continued to argue that

he should be released in light of the failure of the BOP

to provide adequate and specialized medical care despite

his heightened vulnerability and his worsening medical

condition.       He argued that the BOP lacks sufficient

resources to treat the explosion of COVID-19 cases at

Forrest City-Low and that a dearth of medical resources

in the surrounding area, particularly of specialized care

for sickle cell disease, “reduces the likelihood he would

have    access   to   the   necessary      medical    equipment         and

personnel in the event of an emergency.”               Defense Brief

(doc. no. 81) at 2.

       As stated, on June 3, the court held a hearing and

heard from two BOP contract physicians and a sickle cell
                           3
      Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 4 of 36



disease expert.           While the court will, later in this

opinion, provide a more detailed summary of the evidence,

the     ultimate     critical     factual     conclusions        are   that

McCall’s circumstances have changed dramatically since

he filed his motion.          His condition has grown much worse;

he is suffering from severe pains throughout his body,

and recently had chest pains and difficulty breathing;

and, despite this condition, the BOP medical staff still

views him as asymptomatic for COVID-19 and houses and

treats      him    as   an   asymptomatic       inmate    with    minimal

follow-up care.

       However, contrary to the diagnosis of the BOP medical

staff (who have no special expertise with regard to

sickle cell disease), the virtually uncontested evidence

at the June 3 hearing, with regard to the treatment of

sickle      cell    disease     in    conjunction       with    COVID-19,

reflects that McCall is, in fact, not only symptomatic

for COVID-19, his condition is life-threatening, and he

should be hospitalized now.               Further, the BOP medical
                          4
   Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 5 of 36



staff, in the midst of the COVID-19 outbreak at Forrest

City-Low, has taken very little action, and continues to

fail     to    take    critical        action,      to    treat         his

life-threatening condition.            The BOP medical staff also

has no plan in place whatsoever to provide the follow-up

care he needs as a symptomatic COVID-19 patient with

sickle cell disease.           Finally, should McCall make a

remarkable     recovery     despite     this    lack     of   necessary

treatment, the BOP also has no plan in place to protect

him from reinfection, which the sickle cell expert opined

is a serious concern. In view of the severe, and possibly

fatal, symptoms which McCall is suffering as a result of

his current infection, the risk of his reinfection is

unacceptable.



                        II. LEGAL FRAMEWORK

       McCall seeks compassionate release pursuant to 18

U.S.C.    §   3582(c)(1)(A),     which    authorizes      a   court     to


                                   5
   Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 6 of 36



modify   a   term    of   imprisonment     in   certain    enumerated

circumstances.       As relevant here, it states:

    “[T]he court, upon motion of the Director of the
    Bureau of Prisons, or upon motion of the defendant
    after the defendant has fully exhausted all
    administrative rights to appeal a failure of the
    Bureau of Prisons to bring a motion on the
    defendant's behalf or the lapse of 30 days from the
    receipt of such a request by the warden of the
    defendant's facility, whichever is earlier, may
    reduce the term of imprisonment (and may impose a
    term of probation or supervised release with or
    without conditions that does not exceed the unserved
    portion of the original term of imprisonment), after
    considering the factors set forth in section 3553(a)
    to the extent that they are applicable, if it finds
    that—

        (i) extraordinary and compelling reasons warrant
    such a reduction ...

        and that such a reduction is consistent with
    applicable   policy   statements issued  by  the
    Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A) (emphasis added).

    Congress        has   never    defined      “extraordinary          and

compelling” in the compassionate release context and

instead directed the United States Sentencing Commission

to describe which circumstances qualify.               See 28 U.S.C.

                                   6
      Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 7 of 36



§ 994(t).       The “applicable policy statement” with which

relief      under    § 3582(c)(1)(A)        must     be    consistent       is

U.S.S.G. § 1B1.13 cmt. n.1.               In that policy statement,

the     Sentencing      Commission        provides      three     types     of

specific circumstances that would entitle a defendant to

relief:      (A)    a   medical      condition       of    the    defendant

substantially reduces his ability to provide self-care

in prison, (B) the advanced age of the defendant, and (C)

the     defendant’s      family     circumstances.           In       apparent

acknowledgment that the three enumerated circumstances

would not capture all situations where compassionate

release is appropriate, the Commission also included a

‘catchall’ provision where the Director of the BOP finds

“other      reasons”      exist    that     are    “extraordinary          and

compelling.”        U.S.S.G. § 1B1.13 cmt. n.1(D).

       Prior to the First Step Act of 2018, Pub. L. No.

115-391, only upon motion of the BOP could a court

consider       releasing       a    defendant        under       18    U.S.C.

§ 3582(c)(1)(A).           Now,    prisoners      may     file    their    own
                                     7
   Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 8 of 36



motions without the BOP’s support provided that they have

either “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a

motion on [their] behalf” or 30 days have lapsed “from

the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.”                 18 U.S.C.

§ 3582(c)(1)(A).



                         III. Discussion

          A. “Extraordinary and Compelling Reasons”

                        i.    Legal Authority

    The court may reduce McCall’s sentence only if it

finds “extraordinary and compelling reasons” warrant his

release. 18 U.S.C. 3582(c)(1)(A).1 Although the catchall

provision    (D)   of   the    Sentencing     Commission’s       policy



    1. Because the government has conceded that McCall
has exhausted his administrative remedies, see June 3,
2020, Hr’g Tr. Rough Draft (R.D.) at 127-28, the court
turns straight to the merits of McCall’s motion.

                                   8
      Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 9 of 36



statement, U.S.S.G. § 1B1.13 cmt. n.1, gives authority

to the BOP, not to the court, to determine whether reasons

other than those enumerated warrant release, this policy

guidance has not been updated since the passage of the

First Step Act in December 2018, Pub. L. No. 115-391.

This     court    joins    many   others     around    the   country       in

finding that, with regard to any inconsistency between

the     statute     and    the    policy     statement,      the    policy

statement serves as guidance, but does not limit the

court’s authority.2          In light of its aim to increase the


    2. See e.g. United States v. Ullings, No.
1:10-CR-406, 2020 WL 2394096, at *2 (N.D. Ga. May 12,
2020) (Brown, J.) (“section 1B1.13 provides helpful
guidance but does not constrain the issues a court may
consider in assessing whether a defendant’s application
for compassionate release provides ‘extraordinary and
compelling reasons’ for a sentence reduction under
§ 3582(c)(1)”);   United States v. Maumau, 2:08-CR-758,
2020 WL 806121, at *4 (D. Utah Feb. 18, 2020) (Campbell,
J.) (“Under the First Step Act, it is for the court, not
the Director of the Bureau of Prisons, to determine
whether there is an ‘extraordinary and compelling reason’
to reduce a sentence”); United States v. Redd, 1:97-CR-
6, 2020 WL 1248493, at *7 (E.D. Va. Mar. 16, 2020)
(Trenga, J.) (“restricting the Court to those reasons set
forth in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C), as the
                            9
     Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 10 of 36



number of motions heard by the court by removing the BOP

as the sole gatekeeper to compassionate release, it would

be    contrary     to   Congress’s     intent     to   find   the    court

constrained in its ability to evaluate a motion under the

full range of possible “extraordinary and compelling”

circumstances.          As   the    Sentencing     Commission       itself



Government proposes, would effectively preserve to a
large extent the BOP's role as the exclusive gatekeeper,
which the First Step Act substantially eliminated”);
United States v. Rodriguez, 2:03-CR-00271, 2020 WL
1627331, at *4 (E.D. Pa. Apr. 1, 2020) (Brody, J.) (“the
scope of the old policy statement is clearly outdated
and, at the very least, does not apply to the entire
field of post-First Step Act motions . . . . Therefore,
the policy statement may provide ‘helpful guidance’ but
does not limit the Court’s independent assessment of
whether ‘extraordinary and compelling reasons’ exist
under   §   3582(c)(1)(A)(i)”);      United   States   v.
Cantu-Rivera, No. 89-CR-204, 2019 WL 2578272, at *2 n.1
(S.D. Tex. June 24, 2019) (Lake, J.) (“Because the
current version of the Guideline policy statement
conflicts with the First Step Act, the newly-enacted
statutory provisions must be given effect.”) (internal
citation omitted); United States v. Brown, 2:18-CR-360
(N.D. Ala. May 21, 2020) (Bowdre, J.) (finding
deteriorating medical condition after positive COVID-19
diagnosis and risk of inadequate medical care constituted
“extraordinary and compelling” circumstances).

                                     10
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 11 of 36



states, “the court is in a unique position to determine

whether the circumstances warrant a reduction (and, if

so,   the    amount   of   reduction),    after      considering     the

factors set forth in 18 U.S.C. § 3553(a) and the criteria

set forth in this policy statement.” U.S.S.G. § 1B1.13

cmt. n.4.      The court finds such circumstances exist in

McCall’s case.



                ii. Medical Condition and Care

      As    stated,   on   June   3,   2020,   the    court   held      an

evidentiary hearing on McCall’s motion for compassionate

release.3     At the hearing, the court heard testimony from

BOP contract physicians Dr. Hari Kapur and Dr. Nwannew

Obi as well as sickle cell disease expert Dr. Nirmish

Shah, who is an Assistant Professor of Medicine and

Director of the Sickle Cell Disease Transition Program




    3. Because of the COVID-19 pandemic, the hearing was
held by videoconferencing.
                           11
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 12 of 36



at Duke University.       The court also heard testimony from

McCall himself.

    As discussed, McCall initially sought release to

prevent his exposure to COVID-19 in light of his sickle

cell disease.    The court need not decide whether McCall’s

circumstances at the time of his motion, namely his

unique vulnerability and the risk of his contracting

COVID-19, were “extraordinary and compelling” because,

as stated, his circumstances changed dramatically when

he tested positive for COVID-19.           See Defense Brief (doc.

no. 75). It is now not merely hypothetical whether McCall

will contract COVID-19 and how, because of his sickle

cell disease, he will react to the virus.             Unfortunately,

he has contracted the virus and is now experiencing

considerable pain throughout his body; in addition, he

recently     suffered     chest     pain    and     had    difficulty

breathing.    During the June 3 hearing and when he spoke

with Dr. Shah two days prior, he rated this pain as a


                                  12
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 13 of 36



level eight out of ten.        See June 3, 2020, Hr’g Tr. R.D.

at 70, 113.

    Sickle cell disease expert Dr. Shah explained that

sickle    cell    disease   patients      exhibit     some    COVID-19

symptoms different from those of the general population.

While the classic symptoms of COVID-19 include cough,

fever, and respiratory symptoms, approximately 60 to 65 %

of COVID-19 patients with sickle cell disease report

pain.    See June 3, 2020, Hr’g Tr. R.D. at 65.              According

to Dr. Shah, McCall’s recent pain is especially likely

to be due to his COVID-19 infection because he ordinarily

experiences no pain from his sickle cell disease.                   See

id. at 70.       Distressingly, however, BOP physicians Dr.

Obi and Dr. Kapur repeatedly characterized McCall as

“asymptomatic” of COVID-19 and reported that he is housed

in a large dorm intended for infected, but asymptomatic

inmates.    See id. at 30, 31.

    In light of McCall’s sickle cell diagnosis and his

current COVID-19 symptoms, Dr. Shah identified three
                          13
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 14 of 36



critical components to providing McCall with care: (1)

immediate     care    for   his     current   symptoms,       (2)   close

follow-up and immediate care should his condition worsen,

and    (3)    protection         from   future   re-infection        with

COVID-19.4     The court finds the BOP completely unequipped

with regard to all three components and that the fatal

risk posed to McCall if he does not receive this necessary

care constitutes an “extraordinary and compelling” reason

to order his release. The court will discuss its concerns

with regard to each component in turn.

      Immediate care for current symptoms: First, Dr. Shah

credibly     opined    that      pain   in   sickle    cell   patients,

particularly        those   with    COVID-19,    is    “absolutely”     a

symptom      that   must    be    managed    because    of    the   fatal

complications to which it can lead.               See June 3, 2020,

Hr’g Tr. Rough Draft (R.D.) at 65, 83.                 Pain, including


    4. In addition to his expertise in sickle cell
disease, Dr. Shah based his testimony on his evaluation
of McCall by phone and review of the records of McCall’s
care and testing at the BOP on May 27, 28, and 29.
                           14
     Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 15 of 36



in the extremities, can cause sickle cell patients not

to take full breaths, which reduces the expansion of the

lungs and can cause parts of the lungs to collapse.                        See

id.    at    65-66.        This   can    ultimately         lead    to   ‘acute

chest’--the         leading   cause      of    death   for     sickle      cell

patients.      See id.

       Addressing pain promptly is critical, according to

Dr. Shah, both because of the risk of it leading to a

suddenly emergent condition, and also because “the length

of    time    and    the   degree     of      pain   both    increase     your

likelihood [of complications].”                 Id. at 82.         The serious

risk of developing a fatal complication exists as long

as a patient is experiencing sickle cell-related pain,

even if initial blood tests and x-rays appear normal.

See id. at 72, 85.            According to Dr. Shah, appropriate

treatment for severe sickle cell-related pain includes

strong pain medication, like oxycodone or Percocet, with

more        aggressive        measures          indicated,          including


                                        15
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 16 of 36



hospitalization for intravenous pain medication or blood

transfusions, if the pain persists.             See id. at 76, 83.

    McCall       has     been        experiencing       pain      since

approximately    the    time    of    his    COVID-19   test   on   May

14--now three weeks ago.             See id. at 82.           Dr. Shah

credibly opined that McCall should have already been

admitted to the hospital to receive treatment for this

pain such that his condition would have improved by now.

See id. at 84.     The evidence shows that McCall continues

to face life-threatening risks without this necessary

pain management.

    Moreover,     it    appears      that,     absent   the    court’s

involvement, McCall likely would not have received any

specialized care at all from the BOP since he tested

positive   for   COVID-19,      much    less    hospitalization         to

address his pain.         On May 22, upon learning of his

COVID-19 diagnosis, the court ordered the government to

look into the status of McCall’s treatment, including the

possibility of his receiving specialized care.                 See May
                           16
     Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 17 of 36



22, 2020, Status Conf. Tr. R.D. at 16.                       Specifically, the

court ordered the government to “see if he can be examined

by    either      a    hematologist       or    a       department    with    a

hematologist” and to have him evaluated in accordance

with the recommendations of McCall’s sickle cell disease

experts.       Id.      The recommendations to which the court

referred were made by Dr. Shah and Dr. Julie Kanter, a

sickle     cell       disease   specialist      at      the     University   of

Alabama-Birmingham, and included that, in addition to

other specialized follow-up care, McCall “should be seen

immediately at a hospital, where he should be evaluated

by a medical professional--including bloodwork to assess

his    oxygen     levels,       X-rays,   and       a    pain    assessment.”

Defense      Brief      (doc.    no.    79)    at       2.      The   experts’

recommendations          further       included         that    the   hospital

“should have access to a hematology department to consult

regarding specific complications.”                      Id.    The government

responded to the court’s order the same day stating that

BOP physicians “will be giving McCall a full workup as
                          17
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 18 of 36



soon    as    possible,       as     prescribed    by   the     defense’s

experts.”          See Government Brief (doc. no. 78).                  In

response to McCall’s representations on May 26 that he

still had not been evaluated by any medical professional,

see Defense Brief (doc. no. 79), the court, on May 27,

ordered the government to inform the court whether McCall

had    been   evaluated       in   the   manner    prescribed     by   his

experts and the results of that evaluation.                     See Order

(doc. no. 80).            McCall was finally evaluated on May 28

for the first time since his COVID-19 diagnosis.                        It

appears that this evaluation was done only as a belated

response      to    the    court’s    inquiries;    for,   as    Dr.   Obi

confirmed, if a chronic care patient--like McCall--tests

positive for COVID-19 but is deemed asymptomatic, the BOP

conducts no medical evaluation of that patient beyond

daily temperature checks.             See id. at 24.

       To be sure, McCall was sent to the local hospital on

June 1 in response to his report to a correctional officer

of shortness of breath and chest pain.                  However, this
                          18
     Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 19 of 36



treatment does not detract from the fact that the BOP

medical staff was still failing to recognize and treat

his life-threatening COVID-19 symptoms.                    Moreover, it

cannot be overlooked that, even after the court’s order

on May 22, McCall was not evaluated by Dr. Kapur until

May 28--a full 10 days after the BOP learned of his

positive      COVID-19       test.     The    BOP    has   conducted       no

follow-up specifically as to his pain symptoms and never

had him evaluated by a hematologist, as recommended by

the sickle cell experts.              Even when provided with the

experts’ information about exactly what treatment was

required, the BOP still failed to provide the necessary

treatment.      If the BOP had consulted with a hematologist,

the physicians would have realized McCall’s pain was in

fact a serious symptom of COVID-19.

      The court cannot ignore the life-threatening nature

of    McCall’s      pain      symptoms,      which    continue     to      go

essentially untreated.           Dr. Shah made clear that, in his

opinion,      McCall    is    long   overdue    for    admission     to    a
                                     19
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 20 of 36



hospital to address his pain and the increasing risk to

his overall health, and that he must be hospitalized for

his condition now.      See id. at 84.

      Follow-up care: Second, Dr. Shah credibly opined

that, for a patient like McCall who has sickle cell

disease, “as long as he’s known to be positive and his

pain is still there, he needs to be assessed daily.”                See

June 3, 2020, Hr’g Tr. R.D. at 75.                Though taking an

x-ray, as McCall received on May 28, was an appropriate

initial course of action, doctors must continue, even

after x-ray results are normal, to monitor a sickle cell

patient closely.     See id. at 72.        The condition of sickle

cell disease patients can “go in the wrong direction very

quickly” with “no acute chest [shown on the x-ray] on day

one, and on day two they have an acute x-ray.”                  Id. at

72.   Dr. Shah has had “many patients who are young that

within   hours    can    go   from     looking      perfect,    having

discussions with you, to being intubated.”                  Id. at 87.

The   rapid   decompensation      of   a   sickle    cell    patient’s
                                  20
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 21 of 36



condition      makes     close    monitoring        and   swift   medical

intervention critical.            Consultation by a hematologist

is another important aspect of follow-up care for sickle

cell patients, including because of the lack of knowledge

about    the    disease    among    even      competent     general    care

providers.        See id. at 61, 100.               The importance of

hematology consultation is even greater when treating

sickle    cell       patients    with   COVID-19     in   light   of    the

“unique” and “difficult” complications that can be caused

by the combination of both diseases.                 See id. at 91.

    Even       for    COVID-19    patients      without     sickle     cell

disease,       close    monitoring      for     a   rapid    decline     in

condition appears to be critical.              Indeed, one inmate has

already died in the BOP’s custody just days after it

deemed him “recovered” from the virus.                    See Exhibit 3,

BOP Press Release on Death of Adrian Solarzano, Defense

Brief (doc. no. 89).            Despite this tragic case, the BOP

does not appear to have changed its guidance to its

physicians regarding the continued danger to COVID-19
                          21
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 22 of 36



patients even after apparent recovery.            See June 3, 2020,

Hr’g Tr. R.D. at 37.

        As discussed, McCall’s pain has not responded to

the ibuprofen he has been provided and he has not received

any follow-up care regarding his COVID-19 symptoms.                     In

fact, the BOP has no plans for a follow-up appointment

with a physician for McCall until his next chronic care

appointment in February 2021.              See id. at 45.           The

monitoring of McCall’s condition consists of daily rounds

by medical staff who check only the temperatures of

approximately 155 inmates in his dorm.5             The BOP appears

to have limited resources for monitoring patients: though

there    are   also   lower-level      medical     staff,     Dr.   Obi



    5. The BOP physicians also testified that medical
staff inquire when they do these rounds as to whether
each inmate is experiencing the typical symptoms of
COVID-19. However, McCall credibly testified that the
staff do not ask any questions and simply take each
inmate’s temperature.   In any case, the questions BOP
physicians stated are asked of each inmate are still not
directed at detecting symptoms unique to sickle cell
patients with COVID-19.
                           22
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 23 of 36



testified that she and Dr. Kapur are the only doctors at

Forrest      City-Low,      which      houses      2,200      inmates,

approximately 900 of whom are chronic care patients and

578 of whom are currently positive for COVID-19.               See id.

at 6, 9.      Dr. Obi contended that inmates may report

symptoms at any time via a “sick call slip,” see id. at

22; however, McCall credibly testified that he had been

unable to report his ongoing pain symptoms to medical

staff because he could not access a ‘sick call slip’ in

his housing unit.      See id. at 116.        It is clear that the

BOP is not monitoring McCall any more closely than it is

any ‘asymptomatic’ inmate, despite his underlying sickle

cell disease and his repeated reports of pain.

       The court finds the BOP’s plan to monitor McCall’s

unique and precarious condition--which is essentially no

plan    at   all--gravely     inadequate.          The     failure      to

follow-up on McCall’s condition and provide immediate

care if his condition suddenly declines could likely

prove fatal.
                                  23
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 24 of 36



    Protection from reinfection: Finally, the evidence

reflects   that    sickle    cell   patients     who    have       already

exhibited life-threatening symptoms of the virus must be

protected from the risk of future reinfection.                   Dr. Shah

testified that he “would definitely not” put a sickle

cell patient who was positive for COVID-19 in an open

ward of a hospital with other COVID-19 patients and would

instead want that patient to be isolated to prevent the

possibility of reinfection.           Id. at 125.           Although the

risk of reinfection after recovery from the virus is

somewhat unknown, Dr. Shah stated that he would not want

to take that risk for a sickle cell patient in light of

the heightened risk of severe illness, and even death,

such patients face.       See id. at 125.

    McCall    is    currently    ‘quarantined’         in    a     dorm   of

approximately      155   inmates,    all    of   whom       have    tested

positive for COVID-19.         See id. at 112.          BOP physician

Dr. Kapur stated that he had no opinion about the BOP’s

protocol of ‘quarantining’ infected inmates together, and
                            24
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 25 of 36



Dr. Obi simply responded that the risk of transmission

between inmates who have tested positive is unknown.                See

id. 126. Meanwhile, Forrest City-Low’s current explosion

of cases demonstrates its inability to manage an outbreak

of the disease.       BOP physician Dr. Obi testified that

there are currently 578 inmates at the prison who are

positive for COVID-19, see id. at 6, more than 12 times

the number of positive cases at the prison when McCall

filed the instant motion on April 17.                See Motion for

Compassionate Release (doc. no. 51) at 1.                To be sure,

the number of reported cases has likely increased in part

due to increased testing.         However, if McCall’s case is

an example of the BOP’s management of COVID-19, there are

additional explanations for the explosion of cases at the

prison.     Though McCall’s COVID-19 diagnosis was entered

into the medical staff’s records on May 17, he remained

in his general population dorm until May 20.                 See June

3, 2020, Hr’g Tr. R.D. at 34-35.           BOP physicians Dr. Obi

and   Dr.   Kapur   appeared    unconcerned      about    this    delay
                                 25
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 26 of 36



despite        both        doctors’     acknowledgment          that        even

asymptomatic COVID-19 patients are contagious.                        See id.

at 35-36.

    Even if McCall were lucky enough to fully recover at

the BOP from his current COVID-19 infection, the evidence

reflects       that       he   would   not    be     protected       from    the

possibility of future reinfection.                    The court does not

opine     as    to        whether   the      risk    of     reinfection       is

unacceptably          dangerous        for    all     BOP    inmates        with

heightened vulnerabilities, or even for all BOP inmates

with sickle cell disease.               It is the evidence the court

already    has       of    McCall’s     unique      and   life-threatening

response       to     COVID-19      that     makes    the     risk    of     his

reinfection unacceptable.6


    6. As an alternative ground for relief, the court
finds that McCall’s circumstances also qualify as
“extraordinary and compelling” under U.S.S.G. §1B1.13
cmt. n.1(A). Provision (A) states that circumstances are
“extraordinary and compelling” due to a defendant’s
medical condition including where the defendant is
“suffering from a serious physical or medical condition
... that substantially diminishes the ability of the
                           26
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 27 of 36




defendant to provide self-care within the environment of
a correctional facility and from which he or she is not
expected to recover.” McCall’s sickle cell disease is a
lifelong condition from which he will not recover and
which will continue to heighten his vulnerability to
COVID-19 even upon recovery from his current infection.
Meanwhile, in light of the outbreak at Forrest City-Low,
the limited resources of the BOP, and the impossibility
of social distancing in a correctional environment,
McCall will be unable to provide the self-care of social
distancing to protect himself from reinfection.       See
United States v. Perez, No. 17-CR-513-3, 2020 WL 1546422,
at *4 (S.D.N.Y. Apr. 1, 2020) (“Perez cannot provide
self-care because he cannot protect himself from the
spread of a dangerous and highly contagious virus”)
(Torres, J.). The government has already conceded that
the threat of COVID-19 for a prisoner with heightened
vulnerability due to a chronic medical condition may be
enough to grant relief under (A):

  "That does not mean, however, that COVID-19 is
  irrelevant to a court’s analysis of a motion under
  § 3582(c)(1)(A). If an inmate has a chronic medical
  condition that has been identified by the CDC as
  elevating the inmate’s risk of becoming seriously
  ill from COVID-19, that condition may satisfy the
  standard   of   'extraordinary     and   compelling
  reasons.' Under these circumstances, a chronic
  condition (i.e ., one 'from which [the defendant]
  is not expected to recover') reasonably may be
  found to be 'serious' and to 'substantially
  diminish[] the ability of the defendant to provide
  self-care within the environment of a correctional
  facility,' even if that condition would not have
  constituted an 'extraordinary and compelling
                            27
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 28 of 36



    The court finds that the failure of the BOP to

correctly     diagnose,        monitor,      and   treat    McCall’s        now

life-threatening condition; the overwhelming number of

COVID-19     cases   at   Forrest       City-Low;     and    the       overall

inadequate     resources        at     Forrest     City-Low       to    treat

McCall’s     condition         while    it    manages       its    COVID-19

outbreak, in combination, constitute “extraordinary and

compelling” circumstances that warrant McCall’s release.

The risk is simply too great that the BOP will fail to

detect   a   decline      in    McCall’s      condition     and,       if   his

condition suddenly becomes even more emergent than it

currently is, that the BOP will fail to provide him the

specialized care he needs.                The court will not play

Russian roulette with McCall’s life.



                     B. Section 3553(a) Factors


  reason' absent the risk of COVID-19. USSG § 1B1.13,
  cmt. n.1(A)(ii)(I)."

Gov't Brief (doc. no. 60) at 17.
                           28
     Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 29 of 36



      18 U.S.C. § 3582(c)(1) requires that a court consider

the 18 U.S.C. § 3553(a) sentencing factors when deciding

whether to grant a motion for compassionate release.                       A

review of these factors supports McCall’s release.

      First,     the    history     and     characteristics       of   the

defendant support release.             See 18 U.S.C. § 3553(a)(1).

At the time of sentencing, the court found significant

mitigating factors present in McCall’s case.                   First, as

the court noted at that time, McCall has suffered since

birth from sickle cell disease, “which has caused weeks

of    bed-ridden       debilitation,       and   was    diagnosed      with

sciatica caused by a painful degenerative hip injury.”

Opinion (doc. no. 45) at 3.                Though McCall applied for

disability benefits, his application was denied for lack

of adequate documentation.                See id.    McCall’s decision

to sell drugs to pay his bills was one he may not have

made absent his serious health issues.                      McCall also

suffers      from    post-traumatic         stress     disorder    (PTSD)


                                     29
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 30 of 36



stemming from the murders of two of his brothers--one

which occurred in his presence.           Id. at 4.

       McCall’s criminal history, a level II under the

Sentencing Guidelines, includes no violent convictions.

He has been designated to a low security prison by the

BOP.       While    in    prison,      McCall    has     received       no

disciplinary infractions and has taken advantage of many

rehabilitative opportunities.           See Summary Reentry Plan,

Exhibit 5, Defense Brief (doc. no. 89-5).                 In addition

to working as a janitor, he has “completed numerous

treatment     and   educational        programs,       such    as     drug

treatment,    diabetes     awareness,      financial      investment,

entrepreneurship,        motivational     thinking,      interviewing

skills,      time    management,        accounting,           janitorial

services,      parenting,        creative        writing,           stress

management, and black history.” Motion for Compassionate

Release (doc. no. 51) at 27; see also Summary Reentry

Plan, Exhibit 5, Defense Brief (doc. no. 89-5); see also

18 U.S.C. § 3553(a)(2)(C).
                                  30
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 31 of 36



       Upon initial review of his motion, the court was

concerned that McCall was originally sentenced to 10

years and has only served two years and a few months of

that sentence.        His sentence consists of a five-year

mandatory minimum for his conviction under 21 U.S.C.

§ 841(a)(1) as well as an additional mandatory five-year

enhancement under 21 U.S.C. § 841(b)(1)(b) due to the

government’s notice of information of McCall’s two prior

felony drug convictions, see 21 U.S.C. § 851.                  Although

they     qualified     McCall     for    the     enhancement,       the

convictions were fairly remote, and he had received short

sentences for each.        At the time of sentencing in this

case, the court stated on the record that, absent the

mandatory five-year enhancement, the court “would have

given him a sentence of probably between 60 and 63

months.”    Sept. 18, 2018 Sentencing Tr. (doc. no. 47) at

17. Had the court done so, McCall would be nearly halfway

through     his      sentence     today.          See     18    U.S.C.

§ 3553(a)(2)(A).       In fact, the U.S. Probation Department
                                31
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 32 of 36



orally informed the court that, with a 60-month sentence

and ‘good time’ credits, McCall would have been released

to a halfway house as early as December 2021.

      Just   three     months     after     McCall’s      sentencing,

Congress passed the First Step Act of 2018, Pub. L. No.

115-391,     §   401, which      amended    the    five-year          prior

conviction enhancement to apply only where a defendant

has a prior “serious drug felony” for which he served at

least one year of incarceration, 21 U.S.C. § 802(57)(A).

According to the Presentence Report (doc. no. 42), it

does not appear that McCall served one year on either of

his   relevant    prior    convictions.          Thus,    if    McCall’s

sentencing had occurred after the First Step Act passed,

McCall   would    have    been   subject    to    only    a    five-year

mandatory    minimum     sentence    and   the    court       would    have

sentenced him to the minimum term or just above.                        See

First Step Act of 2018, Pub. L. No. 115-391, § 401(c)

(amendments made by the Act “shall apply to any offense

that was committed before the date of enactment of this
                           32
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 33 of 36



Act, if a sentence for the offense has not been imposed

as of such date of enactment”).            The court considers in

its   decision    today    Congress’s      changed     view    of    the

appropriate       sentence         for    McCall’s        conviction,

particularly     in   light   of    the   pure   happenstance       that

McCall was sentenced prior to the change.7             See 18 U.S.C.

§ 3553(a)(2)(A).



    7. This court is far from the first to consider
changes to sentencing laws a relevant factor when
evaluating a motion for compassionate release. See e.g.
United States v. Hope, No. 90-CR-6108, 2020 WL 2477523,
at *4 (S.D. Fla. Apr. 10, 2020) (Williams, J.) (granting
compassionate release to defendant sentenced to life
imprisonment in light of medical concerns, rehabilitative
efforts, and changes to § 851 enhancements under First
Step Act); United States v. Cantu-Rivera, No. 89-CR-204,
2019 WL 2578272, at *2 (S.D. Tex. June 24, 2019) (Lake,
J.) (“Finally, the Court recognizes as a factor in this
combination the fundamental change to sentencing policy
carried out in the First Step Act’s elimination of life
imprisonment as a mandatory sentence solely by reason of
a defendant’s prior convictions”); United States v.
Barrenechea, 3:92-CR-0403, 2020 WL 2315638, at *1 (N.D.
Cal. May 7, 2020) (Chesney, J.) (considering as one
factor in the totality of circumstances warranting
release that the defendant would have received a lesser
sentence after passage of the First Step Act).

                                   33
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 34 of 36



       In evaluating the § 3553(a) factors, the court must

pay particular attention to the demands of Congress and

the government that McCall be punishment adequately for

his crime.       That interest must be balanced, however,

against the grave risk that continuing to incarcerate

McCall at the BOP may well be a death sentence.                         To

approximate the five-year sentence McCall would have

received had he been sentenced just three months later,

the court will place McCall on home confinement with

electronic monitoring for the next three years, followed

by five years of supervised release.                Throughout this

period, the court will not hesitate to revoke McCall’s

supervised     release     should     he   violate      the    court’s

conditions.

       Upon his release from prison, the court finds McCall

will    have   substantial    community     support     to    help   him

access    necessary    medical      care   and    comply      with   the

conditions of supervised release, including from his

mother, sister, and children.          He plans to live with his
                           34
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 35 of 36



sister, who will pick him up from Forrest City-Low and

take     him   directly    to    the     Emergency    Department        at

Methodist Hospital in Memphis, Tennessee, which has a

Sickle    Cell   Disease     program.        Upon    discharge      from

Methodist Hospital, McCall will quarantine in isolation

at his sister’s home and receive follow-up treatment

coordinated by sickle cell specialist Dr. Julie Kanter

at the University of Alabama-Birmingham.



                          IV. CONCLUSION

       After   considering      all    relevant     factors   and   the

Sentencing Commission’s policy statement, the court finds

“extraordinary and compelling reasons” exist in McCall’s

case to reduce his sentence to time served.             However, his

release will not be without significant and restrictive

conditions, including an additional three years of home

confinement and five years of supervised release.

                                 * * *


                                  35
  Case 2:18-cr-00095-MHT-SRW Document 96 Filed 06/04/20 Page 36 of 36



    Accordingly, it is ORDERED that defendant Martineza

Dewan McCall‘s motion for compassionate release (doc. no.

51) is granted as set forth above.             A separate judgment

will be entered.

    DONE, this the 4th day of June, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
